internal_revenue_service number info release date index number ------------------- ---------------------------- ----------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 genin-104824-05 date march dear ----------- this responds to your letter dated date in which it was requested sec_301_7701-1 of the procedure and administration regulations provides that we recognize your election to be an entity taxable as an association effective date general rules for the classification of various organizations for federal tax purposes sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 unless a provision of the code provides for special treatment of that organization sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner that is not properly classified as a_trust or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership sec_301_7701-2 sets forth those business entities that are considered corporations for federal tax purposes sec_301_7701-3 provides that a business_entity not classified as a corporation under sec_301_7701-2 or an eligible_entity is able to choose its classification for federal tax purposes under sec_301_7701-3 a domestic eligible_entity is in the absence of an election otherwise a partnership if it has two or more members and disregarded as an entity separate from its owners if it has a single owner be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the service_center designated on form_8832 sec_301_7701-3 provides that an election made sec_301_7701-3 provides generally that an eligible_entity may elect to revproc_2002_59 provides guidance under sec_7701 of the internal genin-104824-05 under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed if an election specifies an effective date more than days prior to the date on which the election is filed it will be effective days prior to the date it was filed revenue code for an entity newly formed under local law that requests relief for a late initial classification election revproc_2002_59 provides that an entity is eligible for additional time to elect its entity classification if it files on or before the due_date of the first federal tax_return excluding extensions of the entity’s desired classification a completed form_8832 unfortunately you are not eligible for relief under revproc_2002_59 because you did not file a form_8832 before the due_date of your first federal tax_return which was date an extension of time if a taxpayer fails to file a timely election under sec_301_7701-3 sec_301_9100-3 provides that the commissioner will grant an extension of time when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government the commissioner has authority under sec_301_9100-1 and sec_301_9100-3 to grant accordingly relief for your late entity election may be obtained by requesting a letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2005_1 copy enclosed in addition revproc_2005_1 requires taxpayers to submit a user_fee along with their ruling_request if your ruling_request is postmarked before date the standard user_fee for a private_letter_ruling is dollar_figure if your ruling_request is postmarked after date the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_year qualify for a reduced user_fee in the amount of dollar_figure if the request is postmarked before date or in the amount of dollar_figure if the request is postmarked after date if you qualify for the reduced fee you must include a statement certifying your gross_income for the last 12-month taxable_year otherwise the higher fee will apply if you decide to submit a formal request for a private_letter_ruling please review appendix b of revproc_2005_1 and be certain to include all required procedural statements also include the proper user_fee and any documents that substantiate your intent to be an entity taxable as an association from inception please refer your request to our office by adding the following to the address attn cc pa t genin-104824-05 p o box ben franklin station washington dc direct to cc psi room s dianna k miosi sincerely please contact ---------------at --------------------- not a toll-free call we hope that this information is helpful to you if you have additional questions dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries enclosure revproc_2005_1
